I must respectfully dissent. There is some indication that Dewbre had not been listed as trainer in previous races which would in fact buttress the position that the program which listed him as trainer for the race in issue was a mistake. However, even if this were the case in the race at issue, Dewbre was still the "trainer of record," albeit mistakenly so. A strict reading ofO'Daniel v. Ohio State Racing Comm. (1974), 37 Ohio St. 2d 87
[66 O.O.2d 194], would still impose strict liability. Would the strict liability doctrine apply to a hypothetical where a third-party competitor had intentionally and surreptitiously injected Dewbre's horse with a chemical or drug, and, after the race was run, come forth, confess his actions, resulting in liability for the trainer of record? The Supreme Court inO'Daniel would have us find strict liability on that occasion, which produces, in my opinion, just as unjust a result as had occurred in the case at hand.
I have no difficulty in following the O'Daniel decision, requiring no showing of mens rea, but there was no showing ofany knowledge on behalf of Dewbre of the injection of the drug; in fact, this injection occurred when Dewbre was out of town and as a result of an unexpected medical emergency. Certainly there is no indication that Dewbre had planned or caused the horse's choking which required medical attention and injections prescribed by the veterinarian.
The rational basis test, as a standard of review for statutory enactments challenged on equal protection grounds, "* * * requires that classifications created by a state `must be reasonable, not arbitrary, and must rest upon some ground of difference, having a fair and substantial relation to the object of the legislation, so that all persons similarly circumstanced shall be treated alike.' * * *" (Citations omitted.) Allrid v.Emory University (1982), 249 Ga. 35, 38, 285 S.E.2d 521. The rationale of this standard of equal protection analysis is whether the challenged classification bears a reasonable relation to some legitimate legislative objective. Alevy v. DownstateMedical Center (1976), 39 N.Y.2d 326, 332, 384 N.Y. Supp. 2d 82. Certainly I agree that the state has a legitimate interest to protect by creating a strict liability statute and that trainers should not be enabled to circumvent responsibility by having someone else enter the horse in the race. However, in the facts at hand, not only did someone else enter the horse in the race but the "trainer" (Dewbre) at no time had any knowledge or connection with the events which occurred in the case at hand.
Therefore, I believe it is time for O'Daniel to be reviewed and limited based on the facts at hand as well as considered in light of the "rational basis test." Certainly the O'Daniel holding has its limitations. *Page 375